Citation Nr: 1341454	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  06-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, entitlement to compensable rating for a urinary tract infection disability, and reopening of a claim of service connection for hiatal hernia with reflux and gastritis.   

In August 2007 the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge who is no longer with the Board.  In correspondence dated in March 2011 the Board notified the Veteran of the 2007 judge's departure, and advised her that she was entitled to another hearing if she desired.  In correspondence dated a few weeks later the Veteran responded that she did not want a new Board hearing, and to consider her case based on the evidence of record.

In a decision dated in January 2009 the Board denied, among other things, the appeal for a compensable rating for a urinary tract infection disability, and reopening of the claim for service connection for hiatal hernia with reflux and gastritis.  In March 2009 the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision the Court reversed the Board's finding that new and material evidence had not been received to reopen the previously-denied claim of service connection for hiatal hernia with reflux and gastritis and remanded the issue to the Board for de novo review of the merits.  The Court also vacated the Board's decision regarding evaluation of the urinary tract infection disability and remanded that issue back to the Board for further consideration.  The Court affirmed the remainder of the Board's January 2009 decision.

In a decision in October 2012, the Board denied, on the merits, the issue of service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis; and the issue of entitlement to a compensable rating for a urinary tract infection disability.  In November 2012 the Veteran appealed the Board's October 2012 decision to the Court.  In August 2013 the parties filed a Joint Motion for Partial Remand, and in an Order dated in August 2013 the Court granted the parties' Motion; vacated and remanded that part of the Board's October 2012 decision that denied entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis; and dismissed the appeal for a compensable rating for urinary tract infections.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In its August 2013 Joint Motion the parties agreed that the latest (December 2011) VA examination evidence was inadequate because the examiner failed to consider the Veteran's lay evidence of gastritis during and since service, or her continued use of prescription medication for gastritis after service.  Pursuant to the parties' Motion, a new examination is needed.  38 C.F.R. § 3.326(a).  On remand VA treatment records dated after April 2013 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, either physically or electronically, all of the Veteran's VA medical records dated after April 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Notify the Veteran that she may submit lay statements from herself, as well as from individuals such as friends and/or family members, who have first-hand knowledge regarding her gastrointestinal complaints during and/or since service.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of steps 1 and 2, schedule the Veteran for a VA examination regarding her claim of service connection for a gastrointestinal disorder (to include hiatal hernia with reflux, and/or gastritis).  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests should be done, and all findings must be reported in detail.  

The examiner is then requested to opine as to whether it is at least as likely as not that a current gastrointestinal disorder is related to or had its onset during service.  In formulating the opinion, the examiner should accept, as true, the Veteran's description of her symptoms during service and at present.

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

A complete rationale for all opinions must be set forth in the examination report.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and her representative, and then return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

